DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3 May 2022 has been entered.
Election/Restrictions
Newly submitted claim 29 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant’s response dated April 26th, 2019 elected without traverse, Species A2, Subspecies A2-ai.  Newly submitted claim 29 is directed to non-elected Subspecies A2-a2.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 29 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26th, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly presented claim 21 states “the one groove would be positioned substantially 180o from the ultrasound transducer to reflect ultrasound waves”.  The written description, in paragraphs [0003] and [0005], discloses “the grooves each may be tilted at a predetermined angle relative to the proximal end of the needle to effect a substantially 180o reflection of the ultrasound wave.”  This is not the same as the groove being “positioned substantially 180o from the ultrasound transducer”.  The written description does not disclose a numerical value for the predetermined angle.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially 180o”, “substantially reverse” “positioned substantially at the desired insertion angle” in claim 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially” is a relative term for which the written description has not disclosed upper and lower bounds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-24, 27, 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al (2016/0120509) in view of Sato (JP 2010-194013) as evidenced by Iwase et al (2014/0336687) and Mitchell (8,617,079).
Regarding claim 21, Syed et al disclose a needle ([0030], fig.1 – 110) for viewing under ultrasound imaging via ultrasound waves emitted by an ultrasound transducer ([0031] – to provide to the practitioner, after appropriate processing, an [ultrasound] image of the needle 110), comprising:
a shaft extending along a longitudinal axis (fig.1, [0016] – needle tube main body) having an outer circumferential wall (fig.1, [0016] – needle tube having an outer surface), a proximal end ([0029] – towards the needle hub, [0009] – hypodermic needle body comprising a proximal end) and a distal end ([0029] – at the tip or cutting edge of the needle’ [0009] – a hypodermic needle body comprising…a distal end) including a sharp tip ([0030] – tip, fig. 1 – 120, [0016] – an edge at a tip of the hypodermic needle);
one groove ([0030] – groove, fig.1 – 130) formed spirally from at least adjacent the sharp tip ([0030] – spiraling backwards from the tip 120 of the needle in a helical fashion) to a predetermined distance along the outer circumferential wall of the shaft away from the sharp tip ([0029] – adding feature or features to the outer surface of the needle beginning at the tip or cutting edge of the needle and extending back towards the needle hub. In one embodiment, such extension continues for approximately 2 to 5 millimeters),
the one groove having  two walls (a groove by definition has walls: [0031] – depth of helix groove, [0033] – depth of the grooves),
the one groove so that an ultrasound wave from an ultrasound transducer ([0031] – ultrasound transducer, [0036], fig.3 – 308) to reflect the ultrasound waves emitted from the ultraosund transducer toward the needle in a substantially reverse direction back to the transducer when the shaft is positioned substantially at the desired insertion angle for insertion into the subject ([0031] – when an ultrasound wave hits the needle area where the grooves 130 and 140 exist, there will be a distinct deflection of the wave to the ultrasound transducer [not shown] which can be used to provide the practitioner, after appropriate processing, an image of the needle 110 as it is inserted into the artery).
Syed et al fail to explicitly disclose the one groove having two walls orthogonal to each other formed onto the outer circumferential wall of the shaft with the orthogonal walls shifted together to a tilted angle toward the proximal end of the shaft relative to the longitudinal axis of the shaft, the tilt angle reflective of a desired insertion angle of the needle into the subject such that one of the walls of the one groove would be positioned substantially 1800 from the ultrasound transducer.
However, Sato teaches in an analogous field of endeavor, a needle ([0031] - needle tube, fig.4 – 12) for viewing under ultrasound imaging ([0031] – needle tube 12 constituting the puncture needle for an ultrasonic endoscope; [0002] – tip of the needle tube of the puncture needle for an ultrasonic endoscope…is ultrasonicated by an ultrasonic probe), comprising:
a shaft extending along a longitudinal axis (needle tube 12 comprises a shaft extending along a longitudinal axis – fig.4, [0030], [0024] – axis of the needle tube 12) having an outer circumferential wall (needle 12 has an outer circumferential wall, as shown in fig. 4, [0031] – outer peripheral portion of the needle tube 12), a proximal end (end of needle tube 12 to the right of fig.4, also referenced as “rear” or “rearward”) and a distal end (end of needle tube 12 to the left of fig.4: [0031] – distal end portion, “front” or “front-end”) including a sharp tip (needle 12 includes a sharp tip, fig.4),
one groove (recess, fig.4 – 15, [0031] – recess 15 is formed in a circumferential groove shape) having walls (ultrasonic reflecting surface, fig.4 -15a, wall surface, fig.4 – 15B) formed circumferentially ([0031] – recess 15 is formed in a circumferential groove shape) from adjacent the sharp tip a predetermined distance along the shaft away from the sharp tip (a recess 15 is formed from adjacent the sharp tip a predetermined distance, e.g., a width of recess 15, along needle tube 12 away from the sharp tip – fig.4),
the one groove having two walls orthogonal to each other formed onto the outer circumferential wall of the shaft with the orthogonal walls shifted together to a tilted angle toward the proximal end of the shaft relative to the longitudinal axis of the shaft, the tilt angle reflective of a desired insertion angle of the needle into the subject (figures 1 and 2) such that one of the walls of the one groove would be positioned substantially 1800 from the ultrasound transducer ([0018] - the ultrasonic reflecting surface 15a/b of the recess 15 is oriented almost perpendicular to the ultrasonic signal U transmitted and received from the ultrasonic probe 23).
Sato further discloses art recognized advantages of the one groove being tilted defined to be where the walls of the groove formed orthogonal to each other relative to the longitudinal axis of the shaft to a tilt angle position whereby the walls are shifted together relative to the outer circumferential wall of the shaft toward the proximal end of the shaft with reasonable expectation of success: “Note that the relative positional relationship among the ultrasonic probe 23, the needle 12, and the living tissue 100 is not necessarily constant due to differences in cases and doctor’s procedures…the optimum one is selected according to the situation.  If is selectively used, a clear ultrasonic echo image of the needle tube 12 can always be obtained” ([0030]); “An object of the present invention is to provide a puncture needle for an ultrasonic endoscope [wherein reflection intensity of the ultrasonic echo] can be effectively increased to obtain a clear ultrasonic echo image of a needle tube” ([0010]-[0011]); and “needle tube wall is removed so that the space perpendicular to the ultrasonic reflection surface [15A] is not obstructed by the needle tube wall” ([0011];[0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one groove of the needle as taught by Syed et al to be tilted where the walls of the groove formed orthogonal to each other relative to the longitudinal axis of the shaft to a tilt angle positioned whereby the walls are shifted together relative to the outer circumferential wall of the shaft toward the proximal end of the shaft, since a groove being tilted defined to be where the walls of the groove formed orthogonal to each other relative to the longitudinal axis of the shaft to a tilt angle position with the walls shifted was well known in the art as taught by Sato.  One of ordinary skill in the art could have combined the elements/features as claimed by known methods (e.g. considering relative angle of an ultrasound probe and needle [Sato, [0030]], tilting of a spiral V-shaped groove [Iwase, fig.1-3], tilting of an orthogonal V-shaped groove [Mitchell, fig.4-6, see also fig.2 and corresponding description regarding reflection of ultrasound from tilted reflector C1 vs. non-tilted reflector C2] with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g., increasing reflected echo intensity of ultrasonic waves) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize shape and orientation of the groove on the needle according to the situation, i.e. a particular procedure or doctor, in order to effectively increase reflected echo intensity of ultrasonic waves and to obtain a clear ultrasonic echo image of the needle (Sato, [0010]-[0011],[0030]) and/or in order to not obstruct the space perpendicular to the ultrasonic reflection surface by the needle tube wall (Sato, [0011];[0025]) and there was a reasonable expectation of success.
Regarding claims 22 and 28, Syed et al as modified by Sato disclose the invention as claimed and discussed above.  Syed et al fail to explicitly disclose wherein the one groove is V-shaped and wherein the other groove is V-shaped.
However, Sato teaches in an analogous field of endeavor, one groove is V-shaped ([0031] – cross-sectional shape of the circumferential groove is, for example, a V shape with an apex angle of about 90o).
Sato further discloses art recognized advantages of the one groove being V-shape with a reasonable expectation of success: “An object of the present invention is to provide a puncture needle for an ultrasonic endoscope can be effectively increased to obtain a clear ultrasonic image of a needle tube ([0010];[0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the groove and the other groove as taught by Syed et al to be V-shaped with both walls that form the V being orthogonal to each other, since a groove that is V-shaped with both walls that form a V being orthogonal to each other was well known in the art as taught by Sato.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. angling walls; V-shape of a tilted spiral groove [Iwase, Figs.1-3], orthogonality and V-shape of a tilted groove [Mitchell, figs.4-6] with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. increasing reflected echo intensity of ultrasonic waves) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize shape and orientation of the groove(s) on the needle to effectively increase reflected echo intensity of ultrasonic waves and to obtain a clear ultrasonic echo image of the needle (Sato – [0010];[0011]) and to not obstruct the space perpendicular to the ultrasonic reflection surface by the needle tube wall (Sato – [0011];[0025]), and there was a reasonable expectation of success.
Regarding claim 23, Syed et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the tilt angle is between approximately 5o to 25o relative to a neutral position where the walls are presumed not to have been shifted relative to the longitudinal axis of the shaft and where the walls each are at an angle of 45o relative to the outer circumferential wall of the shaft.
In an analogous needle for reflecting ultrasonic waves field of endeavor, Sato teaches the tilt angle position has a tilt angle that is 15°, or approximately 15° or under, from the neutral position where the walls are presumed not to have been shifted relative to the longitudinal axis of the shaft and where the walls each are at an angle of 45o relative to the outer circumferential wall of the shaft (¶ 0030, "needle tubes #12 having an angle θ formed by the ultrasonic reflecting surface #15A with respect to the axis of the needle tube #12 are prepared, for example,...60°," wherein θ_TiltAnglePosition of 60° with θ_NeutralPosition of 45° is equivalent to a tilt angle of 15° toward the [proximal] end of needle tube #12 to the right of Fig. 4, as discussed above in claim 21; ¶ 0024, "angle θ formed by each ultrasonic reflection surface 15A with respect to the axis of the needle tube 12 is set in a range of approximately 30° to 60°" wherein approximately 45° < θ_TiltAnglePosition <= 60° specifically gives a tilt angle toward the proximal end of the shaft of approximately 15° or under).
Sato further discloses art recognized advantages of the tilt angle position having a tilt angle that is between approximately 5° to 25° from the neutral position, the other tilt angle position having another tilt angle that is between approximately 5° to 25° from the neutral position, and the tilt angle position of each of the one groove and the other groove having a tilt angle that is between approximately 5° to 25° from the neutral position of each of the one groove and the other groove, with reasonable expectation of success: "Note that the relative positional relationship among the ultrasonic probe #23, the needle tube #12, and the living tissue #100 is not necessarily constant due to differences in cases and doctor's procedures ... the optimum one is selected according to the situation. If is selectively used, a clear ultrasonic echo image of the needle tube #12 can always be obtained" (¶ 0030) and "An object of the present invention is to provide a puncture needle for an ultrasonic endoscope [wherein reflection intensity of the ultrasonic echo] can be effectively increased to obtain a clear ultrasonic echo image of a needle tube" (¶ 0010-0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tilt angle position of [8/19] the tilt angle position of the one groove and [9/19] the other tilt angle position of the other groove of the needle as made obvious by Syed in view of Sato to have [8/19] a tilt angle and [9/19] another tilt angle that is between approximately 5° to 25° from the neutral position, since a groove being tilted from a neutral position to a tilt angle position having a tilt angle that is 15°, or approximately 15° or under, was well known in the art as taught by Sato; since a specific example in the prior art which is within a claimed range anticipates the range; since a prima facie case of obviousness exists in the case where the claimed range overlaps the range disclosed by the prior art (MPEP § 2144.05, subsection I); and since no criticality is given for the claimed range (see instant ¶ 0025 indicating that the angle “may” be within the claimed range).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. considering relative angle of an ultrasound probe and needle [Sato, ¶ 0030], tilting of a spiral V-shaped groove [Iwase, Figs. 1-3], tilting of an orthogonal V-shaped groove by a tilt angle between 10° and 35° [Mitchell, Figs. 4-6; see also Fig. 2 and corresponding description regarding reflection of ultrasound from tilted reflector C1 vs. non-tilted reflector C2]) with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. increasing reflected echo intensity of ultrasonic waves) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize orientation of the groove(s) on the needle according to the situation, i.e. a particular procedure or doctor, in order to effectively increase reflected echo intensity of ultrasonic waves and to obtain a clear ultrasonic echo image of the needle (Sato, ¶ 0010-0011 and ¶ 0030), and there was reasonable expectation of success.
Regarding claim 24, Syed et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the tilt angle is preferably at 10o relative to a neutral position where the walls are presumed not to have been shifted relative to the longitudinal axis of the shaft and where the walls each are at an angle 45o relative to the outer circumferential wall of the shaft.
In an analogous needle for reflecting ultrasonic waves field of endeavor, Sato teaches the tilt angle is approximately 15° or under, or 15°, from the neutral position where the walls are presumed not to have been shifted relative to the longitudinal axis of the shaft and where the walls each are at an angle 45o relative to the outer circumferential wall of the shaft (¶ 0024, "angle θ formed by each ultrasonic reflection surface 15A with respect to the axis of the needle tube 12 is set in a range of approximately 30° to 60°" wherein approximately 45° < θ_TiltAnglePosition <= 60° specifically gives a tilt angle toward the proximal end of the shaft of approximately 15° or under; ¶ 0030, "needle tubes #12 having an angle θ formed by the ultrasonic reflecting surface #15A with respect to the axis of the needle tube #12 are prepared, for example,...60°," wherein θ_TiltAnglePosition of 60° with θ_NeutralPosition of 45° is equivalent to a tilt angle of 15° toward the [proximal] end of needle tube #12 to the right of Fig. 4, as discussed above in claim 21).
Sato further discloses art recognized advantages of the tilt angle being approximately 10° from the neutral position with reasonable expectation of success: "Note that the relative positional relationship among the ultrasonic probe #23, the needle tube #12, and the living tissue #100 is not necessarily constant due to differences in cases and doctor's procedures ... the optimum one is selected according to the situation. If is selectively used, a clear ultrasonic echo image of the needle tube #12 can always be obtained" (¶ 0030) and "An object of the present invention is to provide a puncture needle for an ultrasonic endoscope [wherein reflection intensity of the ultrasonic echo] can be effectively increased to obtain a clear ultrasonic echo image of a needle tube" (¶ 0010-0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify [9] the tilt angle position of the one groove and [13] the other tilt angle position of the other groove of the needle as made obvious by Syed in view of Sato to have the/a tilt angle that is approximately 10° from the neutral position, since a groove being tilted from a neutral position to a tilt angle position having a tilt angle of approximately 15° or under, or 15°, was well known in the art as taught by Sato; since a prima facie case of obviousness exists in the case where the claimed range overlaps the range disclosed by the prior art (MPEP § 2144.05, subsection I); and since no criticality is given for the claimed range (see instant ¶ 0025 indicating that the angle “may” be within the claimed range).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. considering relative angle of an ultrasound probe and needle [Sato, ¶ 0030], tilting of a spiral V-shaped groove [Iwase, Figs. 1-3], tilting of an orthogonal V-shaped groove by a tilt angle between 10° and 35° [Mitchell, Figs. 4-6; see also Fig. 2 and corresponding description regarding reflection of ultrasound from tilted reflector C1 vs. non-tilted reflector C2]) with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. increasing reflected echo intensity of ultrasonic waves) to one of ordinary skill in the art before the effective filing date of the claimed invention.  Furthermore, Sato discloses an art recognized problem or need, e.g. taking into account differences in cases and doctor's procedures (¶ 0030) and increasing reflected echo intensity in order to obtain a clear ultrasonic image of a needle (¶ 0003-0004), such that it would have been obvious to one of ordinary skill in the art to try the finite number of predictable potential solutions of tilt angles of approximately 15° or under with reasonable expectation of success  (see example in ¶ 0030 of trying an angle θ_TiltAnglePosition of 30°, 45°, and 60° and selecting the optimum one according to the situation to achieve a predictable result of obtaining a clear ultrasonic echo image, such that one of ordinary skill in the art similarly could have tried e.g. an angle θ_TiltAnglePosition of 50°, 55°, and 60° [tilt angles toward the proximal end of the shaft of 5°, 10°, and 15°]) in order to arrive at the/a tilt angle of approximately 10°.  The motivation would have been to optimize orientation of the groove(s) on the needle according to the situation, i.e. a particular procedure or doctor, in order to effectively increase reflected echo intensity of ultrasonic waves and to obtain a clear ultrasonic echo image of the needle (Sato, ¶ 0010-0011 and ¶ 0030), and there was reasonable expectation of success.
Regarding claim 27, Syed in view of Sato makes obvious all limitations of claim(s) 6, as discussed above.
Syed further teaches another groove (groove, ¶ 0030, Fig. 1, #140) formed spirally from at least adjacent the sharp tip (¶ 0030, "spiraling backwards from the tip #120 of the needle in a helical fashion") crisscrossing the one groove along the shaft (¶ 0030, "a double helix, having two grooves [groove #130 and groove #140]…spiraling backwards from the tip #120 of the needle in a helical fashion," Fig. 1), the other groove having walls so that at least one of the walls of the other groove is adapted to reflect the ultrasound wave from the ultrasound transducer (discussed above in claim 6) in a substantially reverse direction back to the transducer when the shaft is positioned at the insertion angle (¶ 0031, "When an ultrasound wave hits the needle area where the grooves #130 and #140 exist, there will be a distinct deflection of the wave to the ultrasound transducer [not shown] which can be used to provide to the practitioner, after appropriate processing, an image of the needle #110 as it is inserted into the artery").
Syed does not explicitly teach the other groove being tilted from its neutral position defined to be were the walls of the other groove formed orthogonal to each other relative to the longitudinal axis of the shaft to another tilt angle position toward the proximal end.
In an analogous needle for reflecting ultrasonic waves field of endeavor, Sato teaches a groove being tilted from its neutral position defined to be were the walls of the other groove formed orthogonal to each other relative to the longitudinal axis of the shaft to a tilt angle position toward the proximal end of the shaft (discussed above in claim 6).
Sato further discloses art recognized advantages of another groove being tilted from its neutral position defined to be were the walls of the other groove formed orthogonal to each other relative to the longitudinal axis of the shaft to another tilt angle position toward the proximal end with reasonable expectation of success: "Note that the relative positional relationship among the ultrasonic probe #23, the needle tube #12, and the living tissue #100 is not necessarily constant due to differences in cases and doctor's procedures ... the optimum one is selected according to the situation. If is selectively used, a clear ultrasonic echo image of the needle tube #12 can always be obtained" (¶ 0030); "An object of the present invention is to provide a puncture needle for an ultrasonic endoscope [wherein reflection intensity of the ultrasonic echo] can be effectively increased to obtain a clear ultrasonic echo image of a needle tube" (¶ 0010-0011); and "needle tube wall is removed so that the space perpendicular to the ultrasonic reflection surface [#15A] is not obstructed by the needle tube wall" (¶ 0011 and ¶ 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the other groove of the needle as made obvious by Syed in view of Sato to be tilted from its neutral position defined to be were the walls of the other groove formed orthogonal to each other relative to the longitudinal axis of the shaft to another tilt angle position toward the proximal end, since a groove being tilted from its neutral position defined to be were the walls of the other groove formed orthogonal to each other relative to the longitudinal axis of the shaft to a tilt angle position toward the proximal end of the shaft was well known in the art as taught by Sato.  One of ordinary skill in the art could have combined the elements/features as claimed by known methods (e.g. considering relative angle of an ultrasound probe and needle [Sato, ¶ 0030], tilting of a spiral V-shaped groove [Iwase, Figs. 1-3], tilting of an orthogonal V-shaped groove [Mitchell, Figs. 4-6; see also Fig. 2 and corresponding description regarding reflection of ultrasound from tilted reflector C1 vs. non-tilted reflector C2]) with no change in their respective functions, and the combination would have yielded nothing more than predictable results (e.g. increasing reflected echo intensity of ultrasonic waves) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize shape and orientation of the groove on the needle according to the situation, i.e. a particular procedure or doctor, in order to effectively increase reflected echo intensity of ultrasonic waves and to obtain a clear ultrasonic echo image of the needle (Sato, ¶ 0010-0011 and ¶ 0030) and/or in order to not obstruct the space perpendicular to the ultrasonic reflection surface by the needle tube wall (Sato, ¶ 0011 and ¶ 0025), and there was reasonable expectation of success.
Regarding claim 32, Syed in view of Sato disclose the invention as claimed and discussed above.  
Syed further teaches the one groove and the other groove form at least two crisscrossing grooved sections (¶ 0017, "two adjacent patterned bands"; ¶ 0020, "pattern may be...double helix grooves") separated by a non-grooved section (¶ 0017, "a patternless band") along a distal portion of the shaft that extends away from the distal end (¶ 0016, "a needle tube main body comprising an edge at a tip end of the hypodermic needle, the needle tube having an outer surface; and a plurality of bands on the outer surface of the needle tube"; furthermore, bands are along a distal portion of the shaft that extends away from the distal end of tip #120, as shown in Fig. 2) and the shaft comprises at least two crisscrossing grooved sections formed by the one groove and the other groove separated by a non-grooved section along at least the distal portion of the shaft (discussed above in claim 17).
Claim(s) 25, 26, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al (2016/0120509) in view of Sato (JP 2010-194013) as evidenced by Iwase et al (2014/0336687) and Mitchell (8,617,079) as applied to claims 21 and 27 above, and further in view of Matsuzawa (2012/0253297).
Regarding claims 25, 26, 30 and 31, Syed et al disclose that the one and other grooves each have a pitch (¶ 0011, "at least a first helix groove...at a first pitch; and at least a second helix groove...at a second pitch" and ¶ 0013, "the first pitch and the second pitch may be equal"), but fail to explicitly disclose wherein the one groove has a pitch of approximately 0.010-0.050 inch (0.254-1.27 mm) and wherein the one groove has a pitch of preferably 0.020 inch (0.508 mm).
In an analogous grooved needle for ultrasound guidance field of endeavor, Matsuzawa teaches the one groove and the other groove (grooved portions, Figs. 3A-B and 4 and 6-9, #22, Figs. 3B and 6-9, #24: ¶ 0071-0073, “grooved portion #28 may be formed in a helical shape," Fig. 9; grooved portions, Figs. 2B and 4 and 6, #20: ¶ 0038-0039, “grooved portions #20…may comprise a groove, which extends helically in the axial direction”) each have a pitch of 0.2 to 0.5 mm (¶ 0043, "interval L3 [of grooved portions #22 in the axial direction] is set, for example, from 200 to 500 μm," which is equivalent to 0.2 to 0.5 mm, Fig. 3B, L3; ¶ 0038, "groove pitch [the interval in the axial direction] of the plurality of inner circumferential grooved portions #20 is set, for example, from 0.2 to 0.5 mm") and the one groove and the other groove (discussed above in claim 15) each have a pitch of approximately 0.020 inch (0.508 mm) (¶ 0043, "interval L3 [of grooved portions #22 in the axial direction] is set, for example, from 200 to 500 μm," which is equivalent to 0.2 to 0.5 mm, Fig. 3B, L3; ¶ 0038, "groove pitch [the interval in the axial direction] of the plurality of inner circumferential grooved portions #20 is set, for example, from 0.2 to 0.5 mm").
Matsuzawa further discloses art recognized advantages of the one groove and the other groove each having a pitch of approximately 0.010-0.050 inch (0.254-1.27 mm) or approximately 0.020 inch (0.508 mm) with reasonable expectation of success: "the ridged and grooved portion may be formed in a helical shape extending around the outer circumferential surface at least a plurality of times. By forming the ridged and grooved portion in this manner, the entire circumference acts as a reflecting surface, so that when piercing is carried out, ultrasonic waves can be reflected effectively, irrespective of the position around the axis of the ultrasound-guided piercing needle. In addition, the number of parts provided for suitable reflection of ultrasonic waves is increased, so that more sufficient reflected waves can be obtained. Consequently, the position of the ultrasound-guided piercing needle by the ultrasonic imaging device can be confirmed with higher accuracy" (¶ 0013-0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one groove and the other groove as made obvious by Syed in view of Sato to each have a pitch of approximately 0.010-0.050 inch (0.254-1.27 mm) or approximately 0.020 inch (0.508 mm), since grooves each having a pitch of 0.2 to 0.5 mm was well known in the art as taught by Matsuzawa; since a prima facie case of obviousness exists in the case where the claimed range overlaps or lies inside the range disclosed by the prior art (MPEP § 2144.05, subsection I); and since no criticality is given for the claimed range (see instant ¶ 0025 indicating the pitch “could” be within the claimed range).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. adjusting pitch) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to optimize pitch of each of the one and other grooves to effectively reflect ultrasonic waves, irrespective of the position around the axis of the ultrasound-guided piercing needle, in order to confirm the position of the ultrasound-guided piercing needle by the ultrasonic imaging device with higher accuracy when piercing is carried out (Matsuzawa, ¶ 0013-0014), and there was reasonable expectation of success.
Response to Arguments
Applicant's arguments filed May 3rd, 2022 have been fully considered but they are not persuasive. 
Applicant states amendment is filed to present original claims 1-5 and new claims 21-32 for prosecution.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Further, claims 1-5 and 29 are withdrawn as being directed to an unelected invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793